UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6911


UNITED STATES OF AMERICA,

                Petitioner – Appellee,

          v.

KEVIN LOU ENGLISH,

                Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Dever, III,
Chief District Judge. (5:07-hc-02187-D-JG)


Submitted:   April 29, 2013                   Decided:   May 2, 2013


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence H. Brenner, BRENNER & BRENNER, P.A., Carrboro, North
Carolina, for Appellant.    Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Joshua B. Royster, Seth M.
Wood,   Assistant  United States  Attorneys,  Raleigh,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kevin Lou English appeals the district court’s order

committing him as a sexually dangerous person under the Adam

Walsh   Child    Protection       and    Safety         Act      of    2006,        18   U.S.C.

§ 4248(a) (2006).          We have reviewed the record and affirm.

           English     argues       on   appeal         that      the    district            court

abused its discretion in allowing a prior victim to testify as

an impeachment witness to contradict his testimony where the

Government    was    not     allowed     to      call     that    witness       as       a    fact

witness   because      she    was      not       timely       disclosed        to    English.

English contends that this violated his due process rights to

cross-examine        witnesses       against            him      and      to         effective

representation.       In addition, English argues that this error was

not   harmless    based      on   the    other      evidence          presented          at    the

commitment hearing.

           We    review       a   district         court’s        decision           regarding

whether a witness should be allowed to testify for abuse of

discretion.      See United States v. Fulks, 454 F.3d 410, 413 (4th

Cir. 2006).         Moreover, “[e]videntiary rulings are subject to

harmless error review.”           United States v. Johnson, 617 F.3d 286,

292 (4th Cir. 2010) (citations omitted).                       “[I]n order to find a

district court’s error harmless, we need only be able to say

with fair assurance, after pondering all that happened without

stripping the erroneous action from the whole, that the judgment

                                             2
was not substantially swayed by the error.”                                       Id.        (internal

quotation marks and citations omitted).

              We     have     thoroughly          reviewed            the       record       and     the

relevant legal authorities and conclude that the district court

did   not      abuse     its      discretion             in        admitting        the      witness’

impeachment testimony regarding extrinsic evidence for purposes

of contradicting English’s testimony.                               See Fed. R. Evid. 607,

608(b)    &    advisory       committee         note          to    2003        amendments         (Rule

608(b)’s application is limited to impeachment of a witness’

character      for     truthfulness         and     therefore              does    not       apply    to

extrinsic evidence offered for other grounds of impeachment such

as contradiction).           Here, the witness’ testimony did not concern

prior inconsistent statements otherwise inadmissible as hearsay.

Cf.   United       States    v.     Morlang,        531       F.2d       183    (4th     Cir.      1975)

(impeachment        testimony       may    not      be    used        as    a     guise      to    admit

otherwise      inadmissible          evidence        such           as     prior        inconsistent

statements,        which      are     inadmissible                 hearsay).            We      further

conclude      that     admission      of     this        witness’           testimony         did    not

violate     English’        due   process        rights.             See       United     States      v.

Burkhardt,      484     F.    App’x       801    (4th         Cir.       2012)     (unpublished).

Finally, as we conclude that the district court did not commit

error, we need not address whether any error was harmful.

              Accordingly, we affirm the district court’s order.                                     We

dispense      with     oral       argument        because            the       facts      and      legal

                                                3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid in the decisional process.



                                                                AFFIRMED




                                   4